Michael E. Sweeney, J.
Defendant moves for an order staying plaintiff from proceeding in the action pending determination in an article 78 proceeding against the Industrial Commissioner of the State of New York to compel him to reopen his determination in connection with defendant’s entitlement to unemployment insurance benefits. Plaintiff cross-moves for summary judgment pursuant to CPLR 3212.
Defendant’s motion for a stay is denied. He failed to request a hearing on the Industrial Commissioner’s determination within the time prescribed by section 620 of the Labor Law. Section 626 provides that the procedure outlined in the statute shall be the *826sole and exclusive procedure in these cases. Under such circumstances, the determination of the Industrial Commissioner is final. (Matter of Ferraioli [Lubin], 7 A D 2d 819.)
Plaintiff’s motion for summary judgment is, therefore, granted.